DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are examined on merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (US 2011/0001249) in view of Kim et al. (US 2012/0104622) and Kim et al. (US 2017/0033102) – Kim-1, hereafter.
In re Claim 1, Law teaches a method for manufacturing a semiconductor device, the method comprising (Fig. 2 and Annotated Fig. 2, paragraphs 0003-0005): 
providing (obviously) a semiconductor substrate – Substrate – in Annotated Fig. 2 -containing at least one conductive feature – S/D – as in Annotated Fig. 2; 


Annotated Fig. 2

    PNG
    media_image1.png
    313
    515
    media_image1.png
    Greyscale

forming (obviously) first M1, second M2, and third M3 metallization layers above the semiconductor substrate, the second metallization layer comprises a plurality of metal layers and disposed between the first and third metallization layers; 
providing (obviously) a first power line structure - FP – in Annotated Fig. 2 - in the first metallization layer M1 (FP can be called a power line since it is electrically connected to the power line M3, e.g., similar to how it is identified by the current application) ; 
providing (obviously) a second power line structure 10/14 in the third metallization layer M3; and 
forming (obviously) a structure comprised multiple metal lines and vias that extends from the first metallization layer M1 to the third metallization layer M3 so as to electrically couple the first and second power line structures to each other.
It is known in the prior art (see, for example, Huang, US 2004/0251549, for inherency of the above statement) that a multilayer metallization structure is created to comprise a plurality of metal lines, each in a corresponding dielectric layer, but Law does not teach that the second metallization layer comprises a single layer of metal and does not explicitly teach that each of the first, second, and third metallization layers has a respective metallization structure formed in a respective dielectric layer. 
Law does not teach a via tower created within a single vertical trench that extends from the first metallization layer to the third metallization layer without being electrically coupled to any metallization structure of the second metallization layer.
Kim teaches (Fig. 1b, paragraphs 0031-0037) a metallization structure comprised three metallization layers, Mn-1, Mn and Mn+1, each metallization layer in a corresponding dielectric layer (30 – in 20, 60- in 50, and 110 in 80), wherein a single vertical trench extends from a first metallization layer Mn-1 to a third metallization layer Mn+1 without being electrically coupled to any metallization structure of a second metallization layer Mn, wherein a via tower 130 is disposed in the single vertical trench. 
And Kim-1 teaches (Fig. 6, paragraphs 0055, 0079) that a power line PL1(2) is connected to a circuit contact 170 by a via tower DV1(2) created in a single vertical trench that extends from a first metallization layer L1 to the third metallization layer L3 without being electrically coupled to any metallization structure of a second metallization layer L2.
Law, Kim, and Kim-1 teach analogous art directed to a multilayer metallization structure and methods of its creation, comprising electrical connections between first and second metallization layers, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Law device and method in view of Kim and Kim-1 device and methods, since they are from the same field of endeavor, and Kim and Kim-1 created successfully operated devices.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Law device and method by creating its second metallization layer comprised only a single metal layer, when a created structure needs only a single second metallization layer. 
It would have been obvious for one of ordinary skill in the art before filing the application to dispose each metal layer in a corresponding dielectric layer (per Kim), when it is desirable creating a multilayer metallization structure like those commonly used in the art.
Since Law teaches (paragraph 0005) that an effective electrical resistance between a power mesh in the top metallization layer and a transistor disposed below the first layer increases by multiple metallization structures between the top and first metallization layer, it would have been obvious for one of ordinary skill in the art before filing the application to substitute a combination of the second metallization layer with vias connecting the second metallization layer to the first and second metallization structures (when the above substitution of the second metal structure is made per Kim) with a via tower (similar to those taught by Kim and Kim-1) created in a single vertical trench – as shown in Annotated Modified Portion of Fig. 2 below with VT identifying the via tower -  to electrically couple the first and second power line structures (disposed in the first and third metallization layers, accordingly), since such modification reduces effective electrical resistance between the first and second power lines (Law, paragraph 0005).
Note that also the Annotated Modified Portion of Fig. 2 does not show that other second metallization layers comprise a single second metal layer – existence of a single second metal layer, obviously, implies to the entire structure of Law/Kim/Kim-1.
Annotated Modified Portion of Fig. 2

    PNG
    media_image2.png
    316
    142
    media_image2.png
    Greyscale

In re Claim 2, Law/Kim/Kim-1 teaches the method of Claim 1 as cited above, wherein, as is clear from Claim 1 and Annotated Modified Fig. 2, the first metallization layer is formed to be a bottommost metallization layer of the semiconductor device and the third metallization layer is formed to be a topmost metallization layer of the semiconductor device. 
3. 	In re Claim 3, Law/Kim/Kim-1 teaches the method of Claim 1 as cited above, wherein the conductive feature comprises at least one of a source, a drain, and a gate electrode of a transistor – based on Annotated Fig. 2 of Law and paragraph 0005 of Law,  the conductive feature S/D comprises either a source or a drain of transistor 28. 
In re Claim 4, Law/Kim/Kim-1 teaches the method of Claim 1 as cited above. 
Law teaches a method, further comprising (obviously): 
forming (Annotated Fig. 2) a via structure – Via - in an inter-metal dielectric layer – IMD -, wherein the via structure conductively couples the conductive feature – S/D- to the metallization structure of the first metallization layer M1.
In re Claim 5, Law/Kim/Kim-1 teaches the method of Claim 4 as cited above, including the via structure.
Law does not teach a method comprising: forming a first barrier layer that surrounds bottom and side surfaces of the via structure.
Kim teaches (Fig. 1b, paragraph 0037) a barrier 180 surrounding bottom and side surfaces of a via tower 130 created from copper. Although Kim discloses a barrier with respect to a via tower 130, a layer similar that of 180 is shown around other metal lines and vias. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Law via by substituting it with a via comprised a barrier layer disposed on sides and bottom of a trench in which a via is created, when it is desirable to eliminate a diffusion of a via metal into surrounding regions (this is a common reason for surrounding metal lines with a barrier, and it is well known in the art). In addition, see MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
In re Claim 6, Law/Kim/Kim-1 teaches the method of Claim 5 as cited above.
For the same reason that is explained for Claim 5, it would have been obvious for one of ordinary skill in the art before filing the application, to modify the method of Claim 5 by forming a second barrier layer that surrounds bottom and side surfaces of the metallization structure of the first metallization layer.
In re Claim 7, Law/Kim/Kim-1 teaches the method of Claim 6 as cited above. 
For the same reason that is stated for Claim 5, it would have been obvious for one of ordinary skill in the art before filing the application forming a third barrier layer that surrounds bottom and side surfaces of the via tower, and at least a portion of bottom and side surfaces of the metallization structure of the third metallization layer.
In re Claim 8, Law/Kim/Kim-1 teaches the method of Claim 1 as cited above.
For the same reason that is cited for Claim 5, it would have been obvious for one of ordinary skill in the art before filing the application to modify the method of Claim 1 by 
forming a first barrier layer that surrounds bottom and side surfaces of the metallization structure of the first metallization layer.
In re Claim 9, Law/Kim/Kim-1 teaches the method of Claim 8 as cited above. 
For the same reason that is cited for Claim 8, it would have been obvious for one of ordinary skill in the art before filing the application to further modify the method by
forming a second barrier layer that surrounds bottom and side surfaces of the via tower, and at least a portion of bottom and side surfaces of the metallization structure of the third metallization layer.
In re Claim 10, Law/Kim/Kim-1 teaches the method of Claim 1 as cited above. 
Law further teaches (Figs. 1-2, Annotated Fig. 2, paragraphs 0003-0005) that the third metallization layer – M3- is a part of a power grid network that is configured to distribute an operation voltage to the semiconductor device. 
In re Claim 11, Law teaches a method of manufacturing a semiconductor device, the method comprising (Annotated Fig. 2, paragraphs 0003-0005):
providing a substrate – Substrate (as in Annotated Fig. 2);
forming a first dielectric layer - a dielectric sublayer adjacent to IMD - above the substrate;
forming (obviously) a first metallization structure M1 in the first dielectric layer;
forming (obviously) a second metallization structure comprising M2
wherein the second metallization structure is formed by multiple layers M2 connected by multiple vias extending from a third metallization structure M3 to the first metallization structure M1; 
wherein a bottom surface of the second metallization structure is disposed directly above and conductively coupled to at least a portion of the first metallization structure M1; and
forming (obviously) a third metallization structure M3 such that at least a portion of the third metallization structure M3 is disposed directly above and conductively coupled to the second metallization structure, wherein the second metallization structure conductively couples the first metallization structure M1 to the third metallization structure M3, and wherein the third metallization structure M3 is a power lines structure. 
Although it is known in the prior art that a multilayer metallization structure (such as shown in Fig. 2 of Law) commonly comprises a plurality of metal layers, each metal layer in a corresponding dielectric layer (see Huang, US 2004/0251549, for inherency of the above statement), Law does not teach that the second metallization layer comprises a single layer of metal and does not explicitly teach that each of the first, second, and third metallization layers has a respective metallization structure formed in a respective dielectric layer, including a second dielectric layer formed above the first dielectric layer and comprised a single metal layer and a third dielectric layer formed above the second dielectric layer and comprised a third metal layer. 
Law does not teach a via tower within a single vertical trench that extends from a bottom surface of the third dielectric layer to a top surface of the first dielectric layer with a bottom of the via tower disposed directly above and conductively coupling to at least a portion of the first metallization structure, and wherein a bottom of the third metallization structure is disposed directly above and conductively coupled to the via tower structure, wherein the via tower electrically coupled the first and third metallization layers without being electrically coupled to any metallization structure of the second metallization layer.
Kim teaches (Fig. 1b, paragraphs 0031-0037) and metallization structure comprised three metallization layers, Mn-1, Mn and Mn+1, each metallization layer in a corresponding dielectric layer (30 – in 20, 60- in 50, and 110 in 80), wherein a single vertical trench extends from a first metallization layer Mn-1 to a third metallization layer Mn+1 without being electrically coupled to any metallization structure of a second metallization layer Mn, wherein a via tower 130 is disposed in the single vertical trench. 
Kim-1 teaches (Fig. 6, paragraphs 0055, 0079) that a power line PL1(2) is connected to a circuit contact 170 by a via tower DV1(2) created in a single vertical trench that extends from a first metallization layer L1 to the third metallization layer L3 without being electrically coupled to any metallization structure of a second metallization layer L2.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Law device and method by creating its second metallization structure comprised only a single metal layer disposed in a second dielectric layer formed above the first dielectric layer, when a created structure needs only a single second metallization layer. 
It would have been obvious for one of ordinary skill in the art before filing the application to create a third dielectric layer above the second dielectric layer and to form the third metallization structure in the third dielectric layer, e.g., to dispose each metal layer (from first to third) in a corresponding dielectric layer (per Kim), when it is desirable having a multilayer metallization structure as it is commonly used in the art.
Since Law teaches (Fig. 2, paragraph 0005) that an effective electrical resistance between a power mesh in the top metallization layer and a transistor 28 disposed below the first metallization layer increases by multiple metallization structures between the top and bottom metallization layer, it would have been obvious for one of ordinary skill in the art before filing the application to substitute the second metallization structure comprised (in the modification per Kim) a single metal layer and a few vias - with a via tower (similar to those taught by Kim and Kim-1) created in a single vertical trench to directly electrically couple the first and third metallization structures as is shown in Annotated Modified Portion of Fig. 2, since such modification reduces effective coupling electrical resistance between the third and first metallization structure. 
Note that also the Annotated Modified Portion of Fig. 2 does not show that multiple second metallization layers are parts of a single second metal layer – existence of a single metal layer, obviously, implies to the entire structure of Law/Kim/Kim-1.
In re Claim 12, Law/Kim/Kim-1 teaches the method of Claim 11 as cited above, wherein, as it is clear from Claim 11, the first metallization structure is part of a bottommost metallization layer of the semiconductor device and the first metallization structure provides a first power line structure (the first metallization structure can be called a first power line structure for the same reason that the current application calls a similar structure – e.g., just due to electrical connection with a powerline disposed in the third metallization layer) and the third metallization structure is part of a topmost metallization layer of the semiconductor device and the third metallization structure provides a second power line structure conductively coupled to the first power line structure by the via tower structure.
In re Claim 13, Law/Kim/Kim-1 teaches the method of Claim 11 as cited above.
Law further teaches (Annotated Fig. 2, paragraphs 0003-0005) that the conductive feature S/D comprises at least one of a source, a drain, and a gate electrode of a transistor 28 - based representation of transistor 28 in Fig. 2, the conductive feature is either a source or a drain
In re Claim 14, Law/Kim/Kim-1 teaches the method of Claim 13 as cited above.
Law teaches a method further comprising (Annotated Fig. 2):
forming (obviously) a first inter-metal dielectric layer – IMD (as in Annotated Fig. 2 and Annotated Modified Fig. 2) between the substrate and the first dielectric layer (as the first dielectric layer is identified for Claim 11, e.g., as a layer in which the first metallization. M1, is disposed); and
forming (obviously) a via structure – VIA – as in Annotated Fig. 2 and Annotated Modified Fig. 2 - in the first inter-metal dielectric layer, wherein the first metallization layer M1 is coupled to the conductive feature S/D through the via structure.
In re Claim 15, Law/Kim/Kim-1 teaches the method of Claim 11 as cited above.
Law further teaches (Figs. 1-2, paragraphs 0003-0005) that the third metallization layer M3 (e.g., 10/14) is a part of a power grid network that is configured to distribute an operation voltage to the semiconductor device.
In re Claim 16, Law/Kim/Kim-1 teaches the method of Claim 11 as cited above.
Law does not teach a method comprising: forming a first barrier layer that surrounds bottom and side surfaces of the first metallization structure.
Kim teaches (Fig. 1b, paragraph 0037) a barrier 180 surrounding bottom and side surfaces of a via tower 130 created from copper. Although Kim explicitly discloses a barrier with respect to a via tower 130, a layer similar that of 180 is shown around other metal lines and vias. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Law first metallization structure of Law by substituting each metal in this layer with a layer comprised a barrier layer disposed on sides and bottom of a trench in which a metal layer is created, when it is desirable to eliminate a diffusion of a metal from the first metallization layer into surrounding regions (this is a common reason for surrounding metal lines with a barrier, and it is well known in the art). In addition, see MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
In re Claim 17, Law/Kim/Kim-1 teaches the method of Claim 16 as cited above. 
For the same reason that was explained for Claim 16, it would have been obvious for one of ordinary skill in the art before filing the application to modify the method to further comprising: forming a second barrier layer that surrounds bottom and side surfaces of the via tower, and at least a portion of bottom and side surfaces of the third metallization structure.
In re Claim 18, Law teaches a method of manufacturing a semiconductor device, the method comprising (Annotated Fig. 2, paragraphs 0003-0005):
providing (obviously) a substrate – Substrate - containing at least one conductive structure S/D;
forming (obviously) a first inter-metal dielectric (IMD) layer -IMD (as in Annotated Fig. 2) above the substrate;
forming (obviously) a via structure – VIA (as in Annotated Fig. 2) in the first IMD layer;
forming (obviously) a first dielectric layer above the first IMD layer (contacting IMD);
forming (obviously) a first metallization structure M1 in the first dielectric layer;
forming a second metallization structure M2 comprised multiple metal layers between M1 and M3, multiple second metal layers are connected to each other and to M1 and M3 by vias;
wherein a bottom surface of the second metallization structure is disposed directly above and conductively coupled to at least a portion of the first metallization structure M1; and
forming (obviously) a third metallization structure M3 (comprised power lines 10/14) such that at least a portion of the third metallization structure M3 is disposed directly above and conductively coupled to the second metallization structure, wherein 
the second metallization structure conductively couples the first metallization structure M1 to the third metallization structure M3, the via tower coupling the first metallization structure to the third metallization structure.
It is known in the prior art that a multilayer metallization structure is created to comprise a plurality of metal lines, each metal line in a corresponding dielectric layer (see Huang, US 2004/0251549, for inherency of the above statement), but Law does not teach that the second metallization layer comprises a single layer of metal in a second dielectric layer disposed above a second IMD layer, wherein the second IMD layer is disposed above the first dielectric layer. Law further does not teach a third IMD disposed above the second dielectric layer, does not teach a third dielectric layer disposed above the third IMD in which the third metallization layer is disposed
 Law does not teach a via tower created within a single vertical trench that extends from the bottom of the third dielectric layer to a top surface of the first metallization layer to the third metallization layer without being electrically coupled to any metallization structure of the second metallization layer.
Kim teaches (Fig. 1b, paragraphs 0031-0037) a metallization structure comprised three metallization layers, Mn-1, Mn and Mn+1, each metallization layer in a corresponding dielectric layer (30 – in 20, 60- in 50, and 110 in 80), wherein a second dielectric layer 50 is disposed above a second ILD 40, the second ILD 40 being disposed above the first dielectric layer – a part of layer 20 including a first metallization layer 30, the first dielectric layer being disposed above a first inter-metal dielectric layer being a part of layer 20 between 30 and substrate 10. Kim further teaches a third ILD 70 disposed above the second dielectric layer 50 and the third metallization structure 110 (including a portion of 130 wider than C03) in the third dielectric layer 80, wherein a single vertical trench extends from a first metallization layer Mn-1 to a third metallization layer Mn+1 without being electrically coupled to any metallization structure of a second metallization layer Mn, wherein a via tower 130 is disposed in the single vertical trench. 
Kim-1 teaches (Fig. 6, paragraphs 0055, 0079) a power line PL1(2) being connected to a contact 170 by a via tower DV1(2) created in a single vertical trench that extends from a first metallization layer L1 to a third metallization layer L3 without being electrically coupled to any metallization structure of a second metallization layer L2.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Law device and method by creating its second metallization layer comprised only a single metal layer, for applications in which a created structure needs only a single second metallization layer (as in the Kim’ reference). It would have been obvious for one of ordinary skill in the art before filing the application to dispose each metal layer in a corresponding dielectric layer (per Kim), while also creating second and third IMD layers between first and second and second and third dielectric layers, accordingly, when it is desirable creating a multilayer metallization structure commonly used in the art.
Since Law teaches (Fig. 2, paragraph 0005) that an effective electrical resistance between a power mesh in the top metallization layer and a transistor 28 disposed below the first metallization layer increases by multiple metallization structures between the top and bottom metallization layer, it would have been obvious for one of ordinary skill in the art before filing the application to substitute the second metallization structure comprised (in the modification per Kim) a single metal layer and a few vias contacting the first and third metallization layers - with a via tower (similar to those taught by Kim and Kim-1) created in a single vertical trench to electrically couple the first and third metallization structures as is shown in Annotated Modified Fig. 2, since such modification reduces effective coupling electrical resistance between the third and first metallization structure. I
Note that also the Annotated Modified Portion of Fig. 2 does not show that the entire structure of Law/Kim/Kim-1 comprises a single second metal layer – existence of a single metal layer, obviously, implies to the entire structure.
In re Claim 19, Law/Kim/Kim-1 teaches the method of Claim 18 as shown above, wherein, as it was shown for Claim 18, the first metallization structure is part of a bottommost metallization layer of the semiconductor device and the first metallization structure provides a first power line structure (for the same reason that it is identified as a first power line in the current application – due to electrical connection with a real power line in the third metallization layer) and the third metallization structure is part of a topmost metallization layer of the semiconductor device and the third metallization structure provides a second power line structure (as taught bylaw, paragraphs 0003-0005) conductively coupled to the first power line structure by the via tower structure. 
In re Claim 20, Law/Kim/Kim-1 teaches the method of Claim 19 as shown above. 
Law further teaches (Figs. 1-2, paragraphs 0003-0005) that the third metallization structure 10/14 is a part of a power grid network that is configured to distribute an operation voltage to the semiconductor device.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 06/09/22